 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BEATRIZ ALDAPA AND ELMER                           No. 1:15-cv-00420-DAD-SAB
      AVALOS, on behalf of themselves and
12    others similarly situated,
13                       Plaintiffs,                     ORDER GRANTING IN PART AND
                                                         DENYING IN PART PLAINTIFFS’
14            v.                                         REQUEST FOR RECONSIDERATION OF
                                                         MAGISTRATE JUDGE’S RULING AND
15    FOWLER PACKING COMPANY, INC., a                    LIMITING THE DEPOSITIONS OF ABSENT
      California Corporation; AG FORCE LLC,              CLASS MEMBERS TO AN INITIAL PERIOD
16    a California Limited Liability Company;            OF FOUR HOURS
      FOWLER MARKETING INTERNAL
17    LLC, a California Limited Liability                (Doc. No. 210)
      Company; and DOES 1 through 10,
18    inclusive,
19                       Defendants.
20
21           This matter is before the court on plaintiffs’ request for reconsideration of the assigned

22   magistrate judge’s order granting in part and denying in part plaintiffs’ motion for a protective

23   order. (Doc. No. 210.) The magistrate judge’s order was issued on March 5, 2019. (Doc. No.

24   209.) Plaintiffs filed the pending motion for reconsideration on March 19, 2019. (Doc. No. 210.)

25   Defendants filed an opposition on March 26, 2019. (Doc. No. 214.) On April 17, 2019, the court

26   set the motion for hearing and permitted plaintiffs to file a reply. (Doc. No. 215.) Plaintiffs filed

27   a reply on April 25, 2019. (Doc. No. 217.)

28   /////
                                                        1
 1                                              BACKGROUND

 2             This lawsuit involves a variety of alleged state and federal labor law violations by

 3   defendants, who employ seasonal workers for a wide array of tasks necessary in commercial

 4   agricultural operations. Some of the farms on which the agricultural workers are employed are

 5   owned by defendants, while others are owned by third-party growers who contract with

 6   defendants to provide a labor force. Defendant Fowler Packing is a commercial grower, packer,

 7   and shipper of various fruits, while defendant Ag Force is a farm labor contractor. Defendant

 8   Fowler Marketing International is responsible for marketing and selling the crops owned by

 9   Fowler Packing and harvested by the employees of Ag Force. These three corporate entities are

10   all owned by Grant Parnagian and members of the Parnagian family.

11             In their FAC, plaintiffs allege twelve separate claims: (1) violations of the Migrant and

12   Seasonal Agricultural Worker Protection Act, 29 U.S.C. § 1801, et seq. for failing to pay all

13   wages due or provide necessary tools; (2) failure to compensate for rest breaks in accordance with

14   California Labor Code § 226.71 and Wage Order 14; (3) failure to pay all wages due under the

15   employment contract by requiring off-the-clock work and allowing the use of “ghost workers”;

16   (4) failure to pay overtime, as required by state law; (5) failure to pay the minimum wage, in

17   violation of Labor Code § 1194; (6) failure to pay waiting time penalties in violation of Labor

18   Code § 203; (7) failure to provide necessary tools or reimburse for tools in violation of Labor

19   Code § 2802; (8) violations of California Business and Professions Code § 17200 by underpaying

20   workers, failing to provide rest periods, and retaining the benefits of the labor without reasonable
21   compensation; (9) violations of Labor Code § 226 by failing to keep accurate records or provide

22   accurate statements to the employees; (10) failure to record and/or pay for travel time and wait

23   time, in violation of Labor Code § 1194 and 29 U.S.C. § 1801, et seq.; (11) failure to reimburse

24   for vehicle expense, in violation of Labor Code § 2802; and (12) failure to provide meal periods

25   and keep accurate records of meal periods, in violation of Wage Order 14 and 29 U.S.C. § 1801,

26   et seq.
27

28   1
         All subsequent references to the “Labor Code” are to the California Labor Code.
                                                       2
 1          Plaintiffs moved for class certification on February 3, 2017. (Doc. No. 145.) In support

 2   of their motion, plaintiffs submitted declarations from the two named plaintiffs and forty-four

 3   absent class members. In opposition to the motion, defendants submitted 100 declarations from

 4   other employees.2 (Doc. No. 147.) On January 24, 2018, the court granted plaintiffs’ motion for

 5   class certification in part. (Doc. No. 185.)

 6          On January 23, 2019, defendants served notices of depositions, requests for production of

 7   documents, as well as deposition subpoenas, on twenty-five of the forty-four absent class

 8   members who had provided declarations in support of plaintiffs’ class certification motion. (See

 9   Doc. No. 209 at 3.) Plaintiffs’ counsel objected. On February 4, 2019, the parties held a

10   telephone conference, but were unable to resolve the dispute. On February 6, 2019, plaintiffs

11   filed a motion for a protective order. (Doc. No. 204.) On February 27, 2019, the assigned

12   magistrate judge held a hearing on plaintiffs’ motion. (Doc. Nos. 208, 211.)

13          On March 5, 2019, the magistrate judge issued an order, granting in part and denying in

14   part plaintiffs’ motion for a protective order. (Doc. No. 209.) In substance, the magistrate

15   judge’s order granted defendants leave to conduct fifteen depositions of the absent class members

16   who had submitted declarations in support of plaintiffs’ motion for class certification but did not

17   impose any time or subject matter limitations on those depositions. (Id. at 31.) Additionally, the

18   magistrate judge denied plaintiffs’ request to limit defendants’ ability to seek sanctions if any of

19   the deponents failed to appear for their deposition. (Id.)

20                                          LEGAL STANDARD
21          Federal Rule of Civil Procedure 72(a) provides that non-dispositive pretrial matters may

22   be referred to and decided by a magistrate judge, subject to review by the assigned district judge.

23   See also Local Rule 303(c). The district judge shall modify or set aside any part of the magistrate

24   judge’s order which is “found to be clearly erroneous or contrary to law.” Local Rule 303(f). See

25   also 28 U.S.C. § 636(b)(1)(A). Discovery motions are non-dispositive pretrial motions which

26   come within the scope of Rule 72(a) and 28 U.S.C. § 636(b)(1)(A). Thus, the orders of a
27
     2
       Defendants did not seek to depose absent class members in opposing plaintiff’s motion for class
28   certification.
                                                      3
 1   magistrate judge addressing discovery motions are subject to the “clearly erroneous or contrary to

 2   law” standard of review. Rockwell Intern., Inc. v. Pos-A-Traction Indus., Inc., 712 F.2d 1324,

 3   1325 (9th Cir. 1983). The magistrate judge’s factual determinations are reviewed for clear error,

 4   while legal conclusions are reviewed to determine whether they are contrary to law. United

 5   States v. McConney, 728 F.2d 1195, 1200–01 (9th Cir. 1984), overruled on other grounds by

 6   Estate of Merchant v. CIR, 947 F.2d 1390 (9th Cir. 1991). “A magistrate judge’s decision is

 7   ‘contrary to law’ if it applies an incorrect legal standard, fails to consider an element of [the]

 8   applicable standard, or fails to apply or misapplies relevant statutes, case law, or rules of

 9   procedure.” Martin v. Loadholt, No. 1:10-cv-00156-LJO-MJS, 2014 WL 3563312, at *1 (E.D.

10   Cal. July 18, 2014) (internal quotations and citations omitted).

11                                               DISCUSSION

12          In their pending motion for reconsideration, plaintiffs argue that the magistrate judge

13   misapplied the relevant legal standard for conducting discovery aimed at absent class members.

14   (Doc. No. 210 at 9–26.) Specifically, plaintiffs contend that the magistrate judge’s discovery

15   order should be overturned because it employed the erroneous legal standard set forth in

16   Arredondo v. Delano Farms Co., No. 1:09-CV-01247 MJS, 2014 WL 5106401, at *4 (E.D. Cal.

17   Oct. 10, 2014) in determining whether such discovery should be permitted in this case. In

18   addition, plaintiffs argue that even if the court concludes that defendants here are entitled to some

19   limited discovery from absent class members, it should impose limitations on the number, length,

20   and subject matter of any depositions and quash defendants’ requests for production of
21   documents. (Id. at 26–29.) Below, the court will address each of plaintiffs’ arguments in turn.

22   A.     Legal Standard Applicable to Discovery Aimed at Absent Class Members

23          It has been recognized that “[d]iscovery from absent class members is ordinarily not

24   permitted.” McPhail v. First Command Fin. Planning, Inc., 251 F.R.D. 514, 517 (S.D. Cal.

25   2008) (citing On the House Syndication, Inc. v. Fed. Exp. Corp., 203 F.R.D. 452, 453 (S.D. Cal.

26   2001)). “Whether prior to class certification or after, discovery, except in the rarest of cases,
27   should be conducted on a class wide level . . .. [¶] If joinder of all parties is impracticable,

28   propounding discovery like interrogatories, depositions, and requests to produce on an individual
                                                         4
 1   basis is even more impracticable.” McPhail, 251 F.R.D. at 517 (citing Adkins v. Mid–America

 2   Growers, Inc., 141 F.R.D. 466, 468 (N.D. Ill. 1992)). “The burden is heavy to justify asking

 3   [absent class members] questions by interrogatories, even heavier to justify depositions.”

 4   Baldwin & Flynn v. Nat’l Safety Assocs., 149 F.R.D. 598, 600 (N.D. Cal. 1993). Despite cases

 5   such as those cited above recognizing these general principles, it is also apparent that many courts

 6   have come to recognize that under certain circumstances, some discovery directed at absent class

 7   members may be appropriate. However, both the parties’ briefs and the magistrate judge’s

 8   discovery order agree that there is an absence of Ninth Circuit authority regarding when it is

 9   appropriate to direct discovery at absent class members and that courts across the country have

10   applied slightly different legal standards in addressing that question. See Arredondo, 2014 WL

11   5106401, at *4 (“No Supreme Court or Ninth Circuit case law addresses the propriety of

12   conducting discovery on absent class members.”); Tierno v. Rite Aid Corp., No. C–05–2520–

13   TEH, 2008 WL 2705089 (N.D. Cal. July 8, 2008) (“The law on discovery directed to absent class

14   members is flexible. Discovery from absent class members is ‘neither prohibited nor sanctioned

15   explicitly’ by the Federal Rules.”).

16          One frequently cited standard in addressing this question originated from a decision in

17   which the Seventh Circuit held that a party seeking depositions of absent class members “has the

18   burden of showing necessity and absence of any motive to take undue advantage of the class

19   members.” Clark v. Universal Builders, Inc., 501 F.2d 324, 341 (7th Cir. 1974). Other courts

20   have since expanded upon the discussion in Clark in developing various multi-factor tests for
21   when discovery directed at absent class members may be appropriate. See, e.g., McPhail, 251

22   F.R.D. at 517 (“While some courts have permitted discovery of absent class members, they have

23   done so only where the proponent of the discovery establishes that (1) the discovery is not

24   designed to take undue advantage of class members or to reduce the size of the class, (2) the

25   discovery is necessary, (3) responding to the discovery requests would not require the assistance

26   of counsel, and (4) the discovery seeks information that is not already known by the proponent.”)
27   (citing Clark, 501 F.2d at 340–42). Still other courts have employed multi-factor tests that differ

28   slightly from Clark and its progeny but incorporate somewhat similar factors. See, e.g.,
                                                       5
 1   Arredondo, 2014 WL 5106401, at *5 (“[D]iscovery from absent class members may be permitted

 2   when reasonably necessary, not conducted for an improper purpose, and not unduly burdensome

 3   in the context of the case and its issues.”); Tierno, 2008 WL 2705089, at *6 (discovery of absent

 4   class members is permitted “where the information sought is relevant, not readily obtainable from

 5   the representative parties or other sources, and the request is not unduly burdensome and made in

 6   good faith.”); McCarthy v. Paine Webber Grp., Inc., 164 F.R.D. 309, 313 (D. Conn. 1995)

 7   (discovery of absent class members is “only permitted where a strong showing is made that the

 8   information sought (1) is not sought with the purpose or effect of harassment or altering

 9   membership of the class; (2) is directly relevant to common questions and unavailable from the

10   representative parties; and (3) is necessary at trial of issues common to the class.”).

11          Given these variations in the formulation of the applicable legal standard, the court cannot

12   conclude that the magistrate judge erred as a matter of law in employing the factors considered by

13   the magistrate judge in Arredondo, when determining whether such discovery should be

14   permitted here. The magistrate judge chose to adopt the standard as articulated in Arredondo,

15   rather than an out-of-circuit variation of the standard as discussed in Clark and its progeny. In

16   doing so, the magistrate judge acknowledged slight differences between the various articulations

17   of the standard, but also explained that the three Arredondo factors essentially subsume the

18   additional factors noted in other formulations of that standard. (See Doc. No. 209 at 7–9.)3

19   Plaintiffs’ arguments contesting the adoption of the standard as articulated in Arredondo are

20   properly viewed as arguments challenging whether the discovery order properly considered all
21   the relevant factors in deciding whether the absent class member discovery sought was

22   appropriate in this case.

23          In the absence of binding circuit authority, the magistrate judge’s application of the

24   relevant factors as articulated in Arredondo and as informed by the factors recognized in Clark,

25

26
     3
       For example, the magistrate judge observed that “the third Clark factor, whether responding to
     the discovery requests would require the assistance of counsel, could be encompassed by and
27   weighed in applying the Arredondo factor of whether the discovery would be unduly burdensome
     in the context of the case, and could also overlap with the Arredondo factor of whether the
28   discovery is being sought for an improper purpose.” (Id. at 9.)
                                                        6
 1   was not erroneous. Below the court will address whether the discovery order reflected

 2   consideration of all the appropriate factors as they apply to the circumstances of this case.

 3   B.      Factors Considered

 4           1.     Necessity of the Discovery

 5           First, the magistrate judge found that defendants’ proposed depositions of absent class

 6   members were “reasonably necessary to addressing the claims and defenses in this matter,

 7   particularly given the fact that the proposed deponents are pulled from the forty-four absent class

 8   members who provided declarations in support of Plaintiffs’ class certification motion, and

 9   thereby injected themselves into the litigation.” (Doc. No. 209 at 20.) Plaintiffs disagree with

10   this conclusion, arguing that the proposed depositions are not necessary because the information

11   sought by defendants is readily obtainable from other sources in a less intrusive way. (Doc. No.

12   210 at 14.)

13           Courts have held that discovery from absent class members is permitted when it is “not

14   readily obtainable from the representative parties or other sources . . ..” Tierno, 2008 WL

15   2705089, at *6 (affirming the magistrate judge’s order denying leave to depose absent class

16   members until after a discovery plan was in place and plaintiffs identified testifying class

17   members); see also Arredondo, 2014 WL 5106401, at *6 (granting defendants’ request to depose

18   absent class members because the magistrate judge determined it was the only feasible way to

19   collect relevant information from a representative sample of past and current seasonal workers);

20   In re Worlds of Wonder Sec. Litig., No. C-87-5491 SC (FSL), 1992 WL 330411, at *6 (N.D. Cal.
21   July 9, 1992) (denying defendants’ request to depose absent class members because “[t]he

22   information which they supposedly seek is available elsewhere, from others than the absent class

23   members.”). Given the intended efficiencies of class action litigation and the burden that

24   depositions impose on absent class members, the question of whether the information sought by

25   defendants is more easily obtained from other sources is a clearly relevant consideration.4

26   /////
27
     4
        This is the case despite the fact that the court in Arredondo did not explicitly separately identify
28   it as one of the relevant factors.
                                                           7
 1          Defendants argue that the evidence they seek here can only be obtained through the

 2   depositions of absent class members. (Doc. No. 213 at 15–16.) According to defendants, such

 3   depositions are necessary “to test the factual assertions that these class members made in the

 4   sworn declarations” submitted in support of plaintiffs’ class certification motion. (Id. at 15.)

 5   Defendants contend that these depositions will shed light on plaintiffs’ liability arguments in

 6   support of the certified tool reimbursement subclass, in that defendants will be asking class

 7   members why they believed certain tools were necessary to perform their assigned work. (Id. at

 8   16.) Regarding the unpaid work subclass, defendants relate that they hope to learn “what

 9   information class members told Defendants and what instructions were provided to class

10   members regarding off-the-clock work.” (Id. at 17.) Finally, defendants argue that they seek to

11   garner deposition testimony that will be useful to understand the “substantial variations [that]

12   exist between the experiences of employees working in different crews . . ..” (Id.)

13          The court remains somewhat skeptical of defendants’ claimed need for the deposition

14   testimony of absent class members, given that plaintiffs largely intend to prove liability with

15   class-wide evidence. Moreover, it would seem that most of the information defendants seek

16   could be obtained through their own supervisors or other employees, who can provide statements

17   and testimony regarding what tools were necessary for particular work, whether class members

18   performed off-the-clock work, and the variations in the practices of different work crews.

19   Nonetheless, the undersigned must also acknowledge that its order granting class certification was

20   based, at least in part, on the declarations of these absent class members submitted by plaintiffs’
21   counsel. (See Doc. No. 185.)

22          The court is also aware that many courts have permitted defendants to depose absent class

23   members who, either by submitting declarations in support of the motion for class certification or

24   in other ways, have “injected” themselves into class action litigation. See Brown v. Wal-Mart

25   Store, Inc., No. 09CV03339 EJD SVK, 2018 WL 339080, at *1 (N.D. Cal. Jan. 9, 2018)

26   (permitting the depositions of eight absent class members identified as witnesses in plaintiffs’
27   Rule 26 disclosure); Rojas v. Marko Zaninovich, Inc, No. 1:09-CV-00705 AWI, 2011 WL

28   2636071, at *4 (E.D. Cal. July 5, 2011) (permitting defendants to depose four absent class
                                                        8
 1   members who submitted declarations in support of the motion for class certification); Burgess v.

 2   Tesoro Ref. & Mktg. Co., No. CV105870 VBF PLAx, 2011 WL 13217362, at *1 (C.D. Cal. July

 3   5, 2011) (noting that defendants would be taking depositions of four absent class members who

 4   submitted declarations in support of class certification, but denying their request to depose two

 5   additional absent class members who did not submit such declarations); Antoninetti v. Chipotle,

 6   Inc., No. 06CV2671-BTM WMC, 2011 WL 2003292, at *2 (S.D. Cal. May 23, 2011) (permitting

 7   defendants to depose absent class members who submitted declarations in support of the motion

 8   for class certification and were identified as witnesses in supplemental disclosures prior to class

 9   certification).

10           Here, the magistrate judge’s order permitted defendants to depose only fifteen of the

11   forty-four absent class members who submitted declarations in support of the motion for class

12   certification. (Doc. No. 209 at 30.) Moreover, at the hearing on the pending motion for

13   reconsideration, plaintiffs’ counsel acknowledged that they intend to call absent class members as

14   witnesses at trial, though they have not yet identified the specific individuals to be called. Under

15   the circumstances presented here, the court concludes that defendants have made a sufficient

16   showing of necessity in support of the limited discovery they seek from absent class members.

17           2.        Improper Purpose

18           The magistrate judge next analyzed whether defendants had an improper purpose for

19   deposing the absent class members. (Doc. No. 209 at 27.) The magistrate judge concluded that it

20   was not improper for defendants to seek this discovery to gain a better understanding of plaintiffs’
21   trial strategy, nor was it improper for defendants to seek out evidence in support of a potential

22   motion for class decertification. (Id. at 27–28.)

23           Plaintiffs argue that defendants’ true purpose in seeking to take the depositions of absent

24   class members is to gain improper information about a potential trial plan, reduce the size of the

25   class, and to take undue advantage of class members, all of which are improper reasons for

26   discovery. (Doc. No. 210 at 19–24.) Plaintiffs first argue that defendants are trying to depose the
27   absent class members to discover plaintiffs’ trial plan. (Doc. No. 210 at 20.) Plaintiffs contend

28   that this is not a proper basis for conducting discovery at this stage of the proceedings, especially
                                                         9
 1   since the court has twice denied defendants’ attempts to compel plaintiffs to submit a trial plan.

 2   (See Doc. Nos. 77, 185.) It is true that in its order granting class certification, the court advised

 3   defendants “that future motions for a trial plan prior to the close of merits-phase discovery will

 4   likely result in the award of sanctions, absent a showing that the requested trial plan is required by

 5   law.” (Doc. No. 185 at 60.) However, in noticing the depositions in question, defendants

 6   contend they are merely seeking “information [that] is directly relevant to Plaintiffs’ claim, and

 7   Defendants’ defenses against those claims, as well as whether a trial can be conducted that will

 8   permit those claims and defenses to be manageably litigated at a class trial.” (Doc. No. 213 at

 9   20.) At this time, the court does not view defendants’ seeking of discovery as an attempt to

10   circumvent the court’s prior orders regarding a trial plan and, therefore, does not find it to be an

11   improper purpose for undertaking discovery.

12           The court also does not share plaintiff’s concerns that the requested depositions are a way

13   for defendants to improperly reduce the size of the certified class. Of course, courts have blocked

14   discovery of absent class members when “the practical effect of the discovery would be to reduce

15   the size of the class . . . [and] have the effect of requiring an opt-in procedure . . ..” McPhail, 251

16   F.R.D. at 518 (denying defendants’ request to send interrogatories to 178,527 absent class

17   members, “particularly given Defendants’ reservation of their right to ‘seek appropriate relief’

18   (i.e., a dismissal of claims) as to any class members who do not timely respond to the

19   discovery.”); On the House Syndication, Inc., 203 F.R.D. at 456 (“In this regard, a defendant who

20   subjects class members to interrogatories requires those members to take some affirmative action
21   to remain in the class, effectively creating an ‘opt in’ requirement which is inconsistent with the

22   ‘opt out’ provisions of Rule 23.”); Kline v. First W. Gov’t, No. CIV.A. 83-1076, 1996 WL

23   122717, at *2 (E.D. Pa. Mar. 11, 1996) (“Another reason for denying discovery of absent class

24   members is that class action defendants could use burdensome discovery requests as a method of

25   unfairly reducing the number of class members.”). Here, defendants have stated on the record

26   that they will not move to exclude individuals from the class who fail to appear at their noticed
27   deposition, nor will they attempt to have sanctions imposed in any way against deponents who

28   /////
                                                        10
 1   fail to appear. (Doc. No. 213 at 21–22.) 5 Further, defendants have agreed to provide absent class

 2   members with reasonable compensation for attending the depositions. (Id. at 22.) In light of

 3   defendants’ representations in this regard, the court does not find that defendants have a

 4   demonstrated improper purpose for seeking to depose the absent class members.

 5           As noted at the hearing on the pending motion for reconsideration, it appears likely to the

 6   court that defendants’ primary purpose in deposing absent class members is to identify, if

 7   possible, inconsistencies between the affidavits submitted in support of plaintiffs’ class

 8   certification motion and the deposition testimony of those absent class members and to use any

 9   such inconsistencies in moving for decertification. Plaintiffs have not cited to any authority

10   supporting the proposition that discovery designed to uncover evidence in anticipation of a

11   motion for decertification is categorically for an improper purpose. Instead, plaintiffs argue that

12   the timing of this discovery is inappropriate because the court has already granted class

13   certification. (See Doc. No. 210 at 21–23.) Plaintiffs also contend that defendants should have

14   sought to depose absent class members who submitted declarations in support of the motion for

15   class certification at the time those declarations were submitted, so that any deposition testimony

16   could be offered in support of their opposition to plaintiff’s class certification motion. (See id. at

17   21.) The court finds plaintiffs’ arguments in this regard to be unpersuasive.

18   /////

19   /////

20   /////
21   /////

22   /////

23   /////

24   /////

25   5
       Defendants’ representations to this effect were acknowledged in the magistrate judge’s order as
26   well: “Plaintiffs’ request to limit Defendants’ ability to seek sanctions or other penalties for
     deponents that fail to appear for the depositions is DENIED, as the Court declines to make such a
27   blanket restriction before any particular situation is presented to the Court, however the Court will
     duly consider the fact that Defendants assured the Court that they do not plan on seeking any such
28   sanctions or penalties if Defendants in fact do pursue such remedies.” (Doc. No. 209 at 31.)
                                                        11
 1          The court has found no authority for the proposition that discovery designed to uncover

 2   evidence in anticipation of a motion for decertification is improper.6 Generally, “decertification

 3   is appropriate in light of changes in the law, subsequent developments in the litigation, and

 4   evidence not available at the time of certification . . . [and] does not provide a defendant with the

 5   opportunity to challenge class certification on its own schedule.” Labrador v. Seattle Mortg. Co.,

 6   No. 08-2270 SC, 2010 WL 3768378, at *3 (N.D. Cal. Sept. 22, 2010) (citing Dukes v. Wal-Mart

 7   Stores, Inc., 603 F.3d 571, 579 (9th Cir. 2010), rev’d on other grounds, 564 U.S. 338 (2011)).

 8   Here, however, prior to class certification the court expressed the view that “taking the deposition

 9   of [absent class members] before it is known whether they will even execute declarations would

10   be of highly questionable relevance. Moreover, deposition of non-parties prior to class

11   certification is rarely sought, let alone permitted.” (Doc. No. 98 at 10.) Therefore, because such

12   evidence was likely not available at the time of class certification, the court does not find that the

13   purpose of the discovery which defendants now seek is improper.7

14          3.      Unduly Burdensome

15          Finally, the magistrate judge analyzed whether depositions of absent class members would

16   be unduly burdensome. (Doc. No. 209 at 24–27.) First, the discovery order noted that because

17   the class has been certified, all deponents would be represented by class counsel at deposition.

18   6
       At the hearing on the pending motion, plaintiffs heavily relied primarily upon the decisions in
19   Burgess and Labrador. In Burgess, 2011 WL 13217362, at *2, the magistrate judge
     acknowledged that defendants would be taking depositions of four absent class members who
20   submitted declarations in support of class certification but denied their request to depose two
     additional absent class members who did not submit declarations. In Labrador, 2010 WL
21   3768378, at *3, the court stated that defendants may not move for decertification of a class based
22   on arguments or evidence they could have made at the time of class certification. Neither of these
     cases demonstrate that categorically, discovery designed to uncover evidence in anticipation of a
23   motion for decertification is improper.

24   7
        If defendants move to decertify the class, plaintiffs are free to argue at that time that the motion
     is improper because of the evidence on which it relies. See Burgess, 2011 WL 13217362, at *2,
25   n.4 (“[W]hile defendant indicates that it never stated that it intends to use the depositions ‘solely
26   for use in connection with a motion to decertify the class, it offers no compelling reason why it
     did not seek to depose these individuals prior to class certification, or why this information could
27   not have been presented in connection with its original opposition to certification.”) (citing
     Labrador, 2010 WL 3768378, at *3, n. 5). If they do so, however, plaintiffs should be prepared
28   to address the significance of the language employed in court’s prior order cited by defendants.
                                                        12
 1   (Id.) Further, the magistrate judge observed that any potential chilling effect from the conducting

 2   of the depositions would likely be minimal, given that defendants have only requested to depose

 3   absent class members who had “already injected themselves into the litigation by submitting

 4   declarations . . ..” (Id. at 25.)

 5           Plaintiffs argue that the magistrate judge did not consider that depositions of absent class

 6   members would require the assistance of counsel and may result in chilling the absent class

 7   members’ willingness to continue participating in this litigation. (Doc. No. 210 at 24–26.) The

 8   court finds these arguments not to be compelling for the reasons stated by the magistrate judge.

 9   Moreover, the identities of these potential deponents have been known to the defendants since the

10   motion for class certification was filed in February of 2017, and those individuals should not have

11   a heightened risk of retaliation, given defendants’ representations which have been noted above.

12   Though plaintiffs suggest that defendants “should be restricted to less burdensome methods such

13   as questionnaires that would not require the assistance of counsel required to prepare and sit

14   through depositions with class members . . .” (Doc. No. 210 at 25), the court is of the view that

15   completion of questionnaires of the proposed nature (including translating questions and answers)

16   could well require more time from plaintiffs’ counsel than short depositions. For all of these

17   reasons, the court concludes that defendants’ discovery requests are not unduly burdensome.

18           However, as suggested at the hearing on the pending motion, the court does not believe

19   that a full-day of depositions is necessary to thoroughly question the absent class members about

20   the substance of their declarations, which are relatively short and straightforward. In allowing
21   depositions of absent class members, other courts have often limited their length. See Mas v.

22   Cumulus Media Inc., No. C-10-1396 EMC, 2010 WL 4916402, at *4 (N.D. Cal. Nov. 22, 2010)

23   (limiting depositions of absent class members to no longer than three hours); Moreno v. Autozone,

24   Inc., No. C-05-4432 MJJ EMC, 2007 WL 2288165, at *1 (N.D. Cal. Aug. 3, 2007) (permitting

25   defendants to take two-hour depositions of absent class members who submitted declarations in

26   support of class certification in conjunction with their opposition). Here, the magistrate judge
27   “decline[d] to impose any limitation on the duration of the individual depositions, given the

28   potential need for translators, and because the needs of the potential depositions are unknown
                                                       13
 1   before a handful of initial depositions are completed.” (Doc. No. 209 at 26.) At the hearing on

 2   the pending motion for reconsideration, defendants’ counsel agreed that four hours for each

 3   deposition would be sufficient, absent any unforeseen issues pertaining to interpreters. Therefore,

 4   each of the fifteen depositions of absent class members will be limited to no more than four hours

 5   in length.8

 6           Finally, plaintiffs have requested that the court strike defendants’ request for production of

 7   documents from the absent class members. (Doc. No. 217 at 7–9.) The magistrate judge’s order

 8   did not explicitly address this issue but acknowledged that documents were requested of the

 9   absent class members. (See Doc. No. 209 at 30–31.) Plaintiffs make two arguments about these

10   document requests: first, they take issue with how defendants served the document requests,

11   arguing that “[t]hese demands are not authorized under Rule 30, as these deponents are not

12   parties, and they are not proper under Rule 45 because Defendants did not serve the demands in

13   compliance with that Rule.” (Id. at 7.) Second, plaintiffs object that the document requests are

14   unduly burdensome on the absent class members. (See Doc. No. 210 at 11, n.3.)

15           The court finds that defendants’ requests are for documents which either they possess or

16   are overbroad. For example, in request 7, defendants seek production of “all documents that

17   pertain and/or relate to any communication between [absent class members] and defendants

18   concerning the allegations in your declaration.” (See id.) At the hearing on the motion for

19   reconsideration, defense counsel indicated that they expected to receive documents in response to

20   this request such as receipts from the purchase of tools. As the court observed at the hearing, it is
21   unrealistic to expect absent class members to maintain and preserve such detailed records over the

22   duration of the class period involved in this case. In request 8, defendants seek production of

23   “[a]ll documents that PERTAIN and/or RELATE to any complaints made by you to Defendants.”

24   (See Doc. No. 210 at 11.) This request for production is overbroad on its face and is unduly

25   burdensome when aimed at the absent class members in this case. Therefore, plaintiffs’ motion

26   for reconsideration in this respect will be granted, and defendants’ request for production of
27
     8
       Counsel are directed to contact the assigned magistrate judge telephonically from the
28   deposition, if permission to exceed that time limit is sought based upon a showing of good cause.
                                                       14
 1   documents from the absent class members will be quashed or stricken without prejudice to the

 2   renewal of such discovery requests, should a basis for them be established at the depositions of

 3   absent class members.

 4                                            CONCLUSION

 5          Accordingly,

 6          1.      Plaintiffs’ request for reconsideration of the magistrate judge’s ruling (Doc. No.

 7                  210) is granted in part and denied in part;

 8          2.      Defendants are limited to four hours for each deposition of the fifteen absent class

 9                  members;

10          3.      Defendants’ request for production of documents from absent class members is

11                  quashed and/or stricken without prejudice to renewal if supported by testimony

12                  obtained at deposition; and

13          4.      This matter is referred back to the assigned magistrate judge for further

14                  proceedings.

15   IT IS SO ORDERED.
16
        Dated:     June 27, 2019
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       15
